DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  In line 2 “within” should be replaced with “with” and after the word "and" the phrase “an outer area separated by” should be inserted and in line 5 “planes” should be replaced with “plane” for clarity.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  In line 2 after “spaced” the word “part” should be omitted for clarity.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  In line 3 before “corresponding” an “a” should be inserted and the claim should conclude with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 13, 14 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 discloses having a plurality of ramps disposed “between an end of a corresponding one of the plurality of ramps and the stop” which is unclear since the ramp cannot be positioned relative to itself.  For the purposes of examination, the claim will be interpreted as being positioned between an inner end of each of the notches and the stop.
Claim 29 recites the limitation "the corresponding petal" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (3564758) and Frederiksen (DE2936824A).  Willis discloses an interlocking plastic disc (column 2 lines 27-28) having a circular hub including an inner area and an outer area separated by a stop in the form circularly arranged apertures (44) and a plurality of petals circumferentially spaced apart by respective notches defined between petal sides and extending radially outward from the outer area of the hub within a common plane (Figs. 3 & 5). The petals each include projections (40) on opposing sides thereof for defining a pair of catches within the notches and an exterior ramp that is In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In regard to the material used for the disk the examiner notes that mere selection of known materials as recited in the claims, on the basis of suitability for the intended use would be entirely obvious. See in re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis and Frederiksen as applied above for claim 1 and further in view of Nelson (2633662).  Willis and Frederiksen disclose the basic inventive concept with the exception of the petals including first and second indentations on first and second surfaces thereof.  Nelson discloses an interlocking disc with petals configured to include indentations (20) on upper and lower surfaces of each of the petals (Figs. 1-3).  Since the references all relate to interlocking discs, it would have been obvious to one of ordinary skill in the art to include indentations on the petals since changes in configuration have been held to be obvious absent persuasive evidence that the configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 22-24, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis, Nelson and Glickman (6843700).   Willis discloses an interlocking plastic disc (column 2 lines 27-28) having a circular hub including an inner area and an outer area separated by a stop in the form circularly arranged apertures (44) and a plurality of petals circumferentially spaced apart by respective notches defined between petal sides and extending radially outward from the outer area of the hub within a common plane (Figs. 3 & 5). The petals each include projections (40) on opposing sides thereof for defining a pair of catches within the notches and an exterior ramp that is circumferentially aligned with the notches (Fig. 7).  The stop and catches are both defined by flat surfaces transverse or perpendicular to the common plane (Fig. 5) such that the catch of a first interlocking disc is configured to engage the stop or another interlocking disc to inhibit disassembly (Fig. 8, column 2 lines 55-63).  The notches are configured with a width parallel to the common plane that is equal to a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Glickman discloses an interlocking disk with petals having indentation sections (61) configured such that the length and width of the sections are less than the length and width of the petals, the indentations are spaced from an end of the petal so as to have a radial distance that is at least equal to a radial distance of a catch disposed on the petal and the width of the indentation is similar to a thickness of the petal (Fig. 1).  It would have been obvious to one of ordinary skill in the art to configure the indentations of Willis and Nelson as taught by Glickman since changes in configuration have been held to be obvious absent persuasive evidence that the configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis, Nelson and Glickman as applied above for claim 22 and further in view of Beck (3177611).  Willis, Nelson and Glickman disclose the basic inventive concept with the .  
Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis, Nelson, Glickman and Beck as applied above and further in view of Ellefson (4789370).  The references disclose the basic inventive concept with the exception of the petals including a node on each side.  Ellefson discloses an interlocking disc with a plurality of petals having a node (15) on each side of the petals such that pairs of nodes are positioned opposite each other and adjacent an inner end of the notches such that a spacing between the node pairs parallel to a common plane of the petals is less than a width of the notch (Figs. 1-3).  It would have been obvious to one of ordinary skill in the art from the teaching of Ellefson to modify the applied references to include nodes on .
Allowable Subject Matter
Claims 2-11, 13, 14 and 16-21 could be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to disclose an interlocking disc having a hub, petals, stop, catches, and notches as disclosed in claims 1 and 16 and further having a plurality of ramps disposed within the outer area of the hub between an inner end of each of the notches and stop with the ramps circumferentially aligned with corresponding ones of the notches.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 15 and 22-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711